Citation Nr: 1534843	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for the residuals of a fractured lateral malleolus with a tear of the deltoid ligament, right ankle (right ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Regional Office (RO). 

In September 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  Unfortunately, the record of that hearing could not be transcribed.  Therefore, the Veteran was offered the opportunity for another hearing; however, in November 2012, he declined that offer.  

In March 2013, the Board found that the criteria for withdrawal of the issue of a higher evaluation for postoperative scars of the right ankle were met; and remanded the issue of a higher evaluation for the right ankle disability for VA examination.  The case has been returned for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

As directed by the Board in the March 2013 remand, a VA examination was conducted in June 2013.  The VA examiner stated that the Veteran has continued receiving VA orthopedic treatment.  The most recent VA outpatient records associated with the Veterans Benefits Management System (VBMS) e-folders are dated in November 2007.  At that time, right ankle surgery was considered.  Updated VA records shoud be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical records pertaining to the Veteran's right ankle disability to include outpatient records from the San Antonio VA Medical System to include the Corpus Christi VA facility that are dated from November 2007 to the present.

2.  Then re-adjudicate the Veteran's claim, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


